Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 




Non-Final Office Action after RCE 







Claims 2-17 and 26 are pending. 
Claim 1 was canceled.
New claim 26 was added.  
All claims depend on claim 26.
Amendments filed on 01/04/2022 were entered.
No claims were submitted with RCE.
No claim is allowed. 








Amendments in claims

The support of new claim 26 and amendments in claims was not provided  The MPEP § 2163.1.A.3. (b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[lf the originally filed disclosure does not provide support for each claim limitation, or if amendment which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.1.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental
actual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. Newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is intended in claim 2. 


    PNG
    media_image1.png
    61
    550
    media_image1.png
    Greyscale
Claim 2 appears to be incomplete.   Applicant should complete or cancel this claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2, 4-17 and 26 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:
The invention as claimed is not described in the specification.  Specification does not disclose method for reducing or preventing stress-related or drug induced weight loss in an animal, the method comprising subcutaneously injecting into an animal in need thereof over a period of time between two seconds and two minutes a formulation consisting of between about 0.1 ml sterile pure medium-chain triglyceride oil/kg animal weight and about 15 ml sterile pure medium-chain triglyceride oil/kg animal weight in an effective amount to reduce or prevent stress-related or drug induced weight loss in the animal. All other claims  depend on claim 26.
Instant claim 12, drawn to addition of “second active agent” .
There is description about the compounds included in “active agent”.

Specification discloses that the term "prevention" or "preventing", in the context of weight loss, refers to stopping weight loss from occurring. Prevention of weight loss is detected when the weight of the animal before and some short time after the adverse action are substantially similar. The animal's weight during a short time after stress is substantially similar to the stress-free control weight. A short time may be 1 hour, 2 hours, 3 hours, 6 hours, 12 hours, 24 hours, two days, three days, four days, five days, six days, or one week. In some aspects, the short time may be about 1 hour, 2 hours, 3 hours, 6 hours, 12 hours, or 24 hours. [0025], 
As used herein, the term "second agent" refers to a substance used for the treatment (e.g., therapeutic agent), prevention (e.g., prophylactic agent), diagnosis (e.g., diagnostic agent), cure or mitigation of disease or illness, a substance which affects the structure or function of the body, or pro-drugs, which become biologically active or more active. [0029] The terms "sufficient" and "effective", as used interchangeably herein, refer to an amount (e.g. mass, volume, dosage, concentration, and/or time period) needed to achieve one or more desired result(s), such as reduction or prevention of weight loss. [0027].
Specification does not describe sufficient number of species of the genus and its used as claimed. A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997). Specification does not describe is not described in the specification.  Specification does not disclose method for reducing or preventing stress-related or drug induced weight loss in an animal, the method comprising subcutaneously injecting into an animal in need thereof over a period of time between two seconds and two minutes a formulation consisting of between about 0.1 ml sterile pure medium-chain triglyceride oil/kg animal weight and about 15 ml sterile pure medium-chain triglyceride oil/kg animal weight in an effective amount to reduce or prevent stress-related or drug induced weight loss in the animal. All other claims  depend on claim 26.
 
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Claimed invention is not fully described in the specification as claimed The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.
	

35 USC § 103(a) Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4--17 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pan et al. (WO 2016/055081, 20160101081, IDS filed on 11/12/2019, 55 pages also published as 14879600 20160101081 Priority 10/10/2014.), further in view of Jing-fen Jin et al. (Patient Prefer Adherence. 2015 Jul 2;9:923-42. doi: 10.2147/PPA.S87271. PMID: 26170642; PMCID: PMC4494621, 892) and 
These references teach subcutaneous injections which teaches Applicants claimed invention.  

Determining the scope and contents of the prior art.

Claim  26 is drawn to a method for reducing or preventing stress-related or drug induced weight loss in an animal, the method comprising subcutaneously injecting into an animal in need thereof over a period of time between two seconds and two minutes a formulation consisting of between about 0.1 ml sterile pure medium-chain triglyceride oil/kg animal weight and about 15 ml sterile pure medium-chain triglyceride oil/kg animal weight in an effective amount to reduce or prevent stress-related or drug induced weight loss in the animal.  All other claims are now depending on claim 26.

Claim 26 as presented contains  formulation consisting of “between about 0.1 ml sterile pure medium-chain triglyceride oil/kg animal weight and about 15 ml sterile pure medium-chain triglyceride oil/kg animal weight in an effective amount to reduce or prevent stress-related or drug induced weight loss in a subject.”. The time between 2 seconds and 2 minutes in claims do not describe he claimed invention.  The data as presented in the specification does not commensurate with the scope of the claims. 
In regards to claims 26 and 4, Pan et al.(WO ref)  teaches  “treating frailty*’ means that any condition associated with frailty of an animal is lessened or minimized, including without limitation, weakness, slowing, decreased energy, lower activity, and unintended weight loss.[0015].  Pan teaches administration of MCT by injection. It further teaches “therapeutically effective amount” means an amount of a compound of the invention that (i) treats or prevents or minimizes the particular disease, condition, or disorder, e, g. decreased mobility or activity (ii) attenuates, ameliorates, or eliminates one or more symptoms of the particular disease, condition, or disorder, e.g. lack of movement, lethargic behavior, or (hi) prevents or delays the onset of one or more symptoms of the particular disease, condition, or disorder described . [0016].
Pan et al. teaches methods and compositions suitable for increasing mobility and/or activity and preventing and/or treating frailty in an animal.  The compositions comprising MCTs can be effective for increasing mobility and/or activity and preventing or treating frailty in animals. As such, a method for increasing mobility or activity or preventing or treating frailty in an animal can comprise identifying an animal with decreased mobility or activity or having frailty, or being at a risk from frailty; and administering a composition comprising one or more medium chain triglycerides (MCTs) to the animal in a therapeutically amount effective for increasing mobility or activity and preventing or treating frailty in the animal. [0016]. 
In regards to amounts of MCT, Pan et al. teaches method of claim 26, wherein the MCTs are administered in an amount of 0.001 g/kg to about 50 g/kg body weight of the animal.  (Claim 9 of Pan).  Applicant’s claim26 does not disclose weight %/kg.  Effective amount is not in claims.  
In regards to claim 26, Pan et al. teaches that composition can be administered intravenously by for the animal that is receiving such treatment. [0069]. It teaches administration of MCT by injection [0016]. In regards to claims 1, Pan teaches MCTs containing 6-12 carbon atoms.  See claim 5 of Pan et al. teaches the same compound. [0017]. 
It would have been obvious to one skilled in the art to make the composition containing MCT as claimed due its advantages as taught by the prior art.  
Pan teaches that the term “treating frailty*’ means that any condition associated with frailty of an animal is lessened or minimized, including without limitation, weakness, slowing, decreased energy, lower activity, and unintended weight loss. [0015].  
In regards to method of reducing or preventing stress related or drug induced weight loss in an animal, Pan teaches stress related weight loss as cited in amended claim26.  Pan et al. teaches MCTs can be present in an amount about 1% to 40% See [0040]to  [0043],  [0047].  
Claim 1 of Pan et al. is drawn to a method for increasing mobility or activity in an animal or treating frailty in an animal, comprising: identifying an animal with decreased mobility or activity, or having frailty; and administering  composition comprising one or more medium chain triglycerides (MCTs) to the animal in a therapeutically amount effective for increasing mobility or activity in the animal or treating frailty in the animal. See for the composition may comprise [0049]-
See [0042] and Claim 5 and 12 of Pan et al.:
    PNG
    media_image2.png
    212
    670
    media_image2.png
    Greyscale

In regards to claim 13, Pan teaches that the composition may furthermore contain vitamins, antioxidants (claims 15 to 18), or LC-PUFAs [0048].   Pan teaches reducing stress-related weight loss by providing administering parenterally the composition containing MCT and LCT.   Reducing or preventing stress related or drug induced aging leading to frailty is also considered to represent a source of physical stress. 
In regards to claims 2  Pan teaches weakness, slowing, decreased energy, lower activity, and unintended weight loss weight loss, treatments or prevention or minimizes the particular disease, condition, or disorder, for example. decreased mobility or activity and prevents or delays the onset of one or more symptoms of the particular disease.  A person skilled in the art would administer the amount of the MCT as needed to reduce the stress which may be due to the unintended weight loss, and other symptoms as cited above. 

It teaches kits suitable for administering a composition comprising one or more MCTs to an animal. The kits can comprise separate containers in a single package [0072]. 
In regards to claim 5, Pan includes many animals teaches that the animal can be a human, avian, bovine, canine, equine, feline, hircine, lupine, murine, ovine, and porcine animal [0013]. 
In regards to claim 8, Pan teaches administration in accordance with the methods can be on an as-needed or as desired basis of varying or regular frequency.  A goal of regular ingestion is to provide the animal with a regular and consistent dose of the composition or the direct or indirect metabolites that result from such ingestion. Such regular and consistent dosing will tend to create constant blood levels of the components of the compositions or their direct or indirect metabolites. Thus, regular administration can be once monthly, once weekly, once daily, or more than once daily. Similarly, administration can be every other day, week, or month, every third day, week, or month, every fourth day, week, or month, and the like. Administration can be multiple times per day. When utilized as a supplement to ordinary dietetic requirements, the composition may be administered directly to the animal, e.g., orally, or otherwise. The compositions can alternatively be contacted with, or admixed with, daily feed or food, including a fluid, such as drinking water, or an intravenous connection for an animal that is receiving such treatment. When utilized as a daily feed or food, administration will be well known to those of ordinary skill. [0069].
Pan teaches that composition described herein in an amount effective to prevent, reduce, or delay a decline in one or more motor or behavioral functions in the animal. [0070]. 
In regards to claims 2-17 and 26, for MCT, Pan teaches that the term “treating frailty*’ means that any condition associated with frailty of an animal is lessened or minimized, including without limitation, weakness, slowing, decreased energy, lower activity, and unintended weight loss. [0015].   See claims 1-10 of Pan et al.
In regards to claims 26, Pan teaches MCTs containing 6-12 carbon atoms.  See claim 5 of Pan et al. teaches the same compound. [0017]. 
In regards to claims 26, Pan teaches MCTs containing 6-12 carbon atoms.  See claim 5 of Pan et al. teaches the same compound. [0017]. 
Pan teaches that the term “treating frailty*’ means that any condition associated with frailty of an animal is lessened or minimized, including without limitation, weakness, slowing, decreased energy, lower activity, and unintended weight loss. [0015].  
Pan et al. teaches methods and compositions suitable for increasing mobility and/or activity and preventing and/or treating frailty in an animal.  The compositions comprising MCTs can be effective for increasing mobility and/or activity and preventing or treating frailty in animals. As such, a method for increasing mobility or activity or preventing or treating frailty in an animal can comprise identifying an animal with decreased mobility or activity or having frailty, or being at a risk from frailty; and administering a composition comprising one or more medium chain triglycerides (MCTs) to the animal in a therapeutically amount effective for increasing mobility or activity and preventing or treating frailty in the animal. [0016]. 

Pan teaches that the term “treating frailty*’ means that any condition associated with frailty of an animal is lessened or minimized, including without limitation, weakness, slowing, decreased energy, lower activity, and unintended weight loss. [0015].  
Pan et al. teaches methods and compositions suitable for increasing mobility and/or activity and preventing and/or treating frailty in an animal.  The compositions comprising MCTs can be effective for increasing mobility and/or activity and preventing or treating frailty in animals. As such, a method for increasing mobility or activity or preventing or treating frailty in an animal can comprise identifying an animal with decreased mobility or activity or having frailty, or being at a risk from frailty; and administering a composition comprising one or more medium chain triglycerides (MCTs) to the animal in a therapeutically amount effective for increasing mobility or activity and preventing or treating frailty in the animal. [0016]. 
In regards to claims 2, 4 and 5, Pan teaches administration of MCT. [0043]. Amounts and dosage for administration of the composition to an animal depends on the size, condition, age and other factors. The invention of Pan applies Pan et al. animals.  A person skilled in the art would find appropriate dosages, duration, and method of administration depending on condition and severity of the diseases. [0043].
It would have been obvious to one skilled in the art at the time the invention was filed to find suitable amount of the composition which is appropriate depending on the weight, age and other conditions. 
In regards to claim 5, Pan teaches that term “animal” means any animal that could benefit from one or more of the methods or compositions of the present invention including those for increasing mobility and/or activity. Generally, the animal can be a human, avian, bovine, canine, equine, feline, lupine, murine, ovine, and porcine animal. The animal can be a companion animal. A “companion animal” means any domesticated animal, and includes, without limitation, cats, dogs, rabbits, guinea pigs, ferrets, hamsters, mice, gerbils, horses, cows, goats, sheep, donkeys, pigs, and the like.  [0013].
It would have been obvious to one skilled in the art at the time the invention was filed to select any animal as taught by the prior art which includes any animal.  
In regards to claims 9, 11 and 14-15, a pet food composition suitable for increasing mobility or activity in an animal can comprise about 15% to about 5G% protein, about 5% to about 40% fat, about 5% to about 50% carbohydrate, and about 1% to about 40% one or more medium chain triglycerides (MCTs). The composition can have a moisture content of about 5% to about 20% and the MCTs can be present in a therapeutically amount effective for increasing mobility or activity and prevent or treating frailty in the animal, Lines 9-14 .[0040].   In regards to claim 15, the composition can be made with or without second active agent.  A person skilled in the art would be able to decide seeing the condition of the animal and can decide whether or not vitamins, minerals antibiotics etc. as in claim 13 are needed or not.  
It would have been obvious to one skilled in the art at the time the invention was filed to decide the addition of second active agent as in claim 13 seeing the condition, age and disease of the animal.  
In regards to claims  6, Pan teaches, a method for increasing mobility or activity in an animal or treating frailty in an animal can comprise identifying an animal with decreased mobility or activity or having frailty and adrninistering a composition comprising one or more medium chain triglycerides (MCTs) to the animal in a therapeutically amount effective for increasing mobility or activity in the animal or treating frailty in the animal. [0009].
Pan et al. teaches a pet food composition can comprise about 15% to about 50% protein, about 5% to about 40% fat, about 5% to about 50% carbohydrate, and about 1% to about 40% one or more medium chain triglycerides (MCTs}. The composition can have a moisture content of about 5% to about 20% and the MCTs can be present in a therapeutically amount effective for increasing mobility or activity in the animal or treating frailty in the animal. [0010].These percentages overlaps with claimed percentage of MIT for more ranges [0047].
It would have been obvious to one skilled in the art at the time the invention was filed to find an appropriate percentage at least 50% or 1-50% or any other amount of MCT depending on the need  because addition of various ranges of MIC are taught by Pan et al. 
In regards to claim 5, Pan teaches administration of the compositions, including administration as part of a dietary regimen, can span a period of time ranging from parturition through the adult life of the animal. In various embodiments, the animal can be a human or companion animal such as a dog or cat. [0071]. 
In regards to claim 10, drawn to specific size needle.  A person who is familiar with the art is expected to easily decide what size of needle will be appropriate depending on the age, weight, disease and various other consideration.
In regards to claim 17, Pan et al. teaches polysaturated acid in the composition and method.  [0044]. [0048].
It teaches methods and compositions can be useful for, adult or senior animals. It teaches that the animal can be a companion animal and the animal can be a cat or dog. Additionally, the animal can be an aging animal. [0041].
In regards to claim 7, drawn to administration to dorsal mid scapular scruff. Since pan teaches administration via injection and subcutaneous administration can be done by method taught by Pan.  A person skilled din the art would figure out the most appropriated method seeing the condition of the animal and decide which method will be better seeing the condition of the animal. 
In regards to claim 8, Pan teaches that methods can be on an as-needed or as-desired basis of varying or regular frequency. A goal of regular ingestion is to provide the animal with a regular and consistent dose of the composition or the direct or indirect metabolites that result from such ingestion. Such regular and consistent dosing will tend to create constant blood levels of the components of the compositions or their direct or indirect metabolites. Thus, regular administration can be once monthly, once weekly, once daily, or more than once daily. Similarly, administration can be every other day, week, or month, every third day, week, or month, every fourth day, week, or month, and the like. Administration can be multiple times per day. [0068], [0069] and [0070]. 
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed when stress level remains substantially similar, by administering the dose and its duration as-needed or as-desired basis of varying or regular frequency as taught by Pan et al. 
In regards to claims 12, 13, for MCTs, Pan et al. teaches that composition can be used in combination with a complete and balanced food and the compositions comprising the MCTs can be used with a high-quality commercial food. [0060].
In regards to claim 16, disclaimer in claim 16 was noted when the opiate is not buprenorphine which is used in example 3. In regards to claims 12, 13, for MCTs, Pan et al. teaches that composition can be used in combination with a complete and balanced food and the compositions comprising the MCTs can be used with a high-quality commercial food. [0060].
In regards to claim 16, disclaimer in claim 16 was noted when the opiate is not buprenorphine which is used in example 3. 

Ascertaining the differences between the prior art and the claims at issue.
Pan et al teaches  instantly  claimed invention.  Lall et al was added for additional ingredients and state of the art.
Lall et al was added because it teaches addition of vitamins, mineral, MCT, relates to stress treatments and various other teachings related to claims. Lall et al provides administration of probiotics and prebiotics, glutamine with electrolytes, glucose and medium chain triglycerides, along with vitamins and minerals in effective amounts to animals that are exhibiting stress. [0041].
Pan et al and Lall et al. does not explicitly teach subcutaneous administration of the MCT composition Jin et al. reference was added because it teaches advantages of subcutaneous injections
	In regards to claim 26, Lall et al teaches a composition of probiotics, vitamins and minerals, electrolytes with glutamine and glucose along with medium chain triglycerides (MCT) are provided as a supplement to animals. This is administered to cattle, calves, sheep, pigs, horses, dogs, and cats that are experiencing stress.  The composition helps correct imbalances in beneficial bacteria, provides energy and helps in rehydration to reduce recovery time from stress or in disease treatment in these animals. (Abstract).
	In regards to claim 13, addition of vitamins and minerals help stimulate the immune system. Glutamine and antioxidants improve immunity in animals following stress. Vitamins act as co-factors in several metabolic pathways and can be depleted in stress generating situations. These should be given to animal as a supplement, to provide the immune system the proper building materials for proper function. Addition of Vitamin E, along with other fat and water-soluble vitamins, will help in better utilization of energy and speed up recovery. The natural immunity will start working, leading to much faster recovery from the stress-generating situations. It has been shown that vitamin E and B-complex supplementation results in significant daily gain and improved feed conversion in steer calves starting and receiving diets increased in stressful conditions like low environmental temperatures or exposure to infective ba More specifically, Lall et al. teach a method and composition for nutritional therapy in animals following stress or illness, where administering MCTs treats an animal by helping animals quickly regain the energy lost in stress generating situations (e.g., frailty in sick animals), and help put energy back into stress animals. See [0051] and [0057].  
cteria. [0034], [0052] and [0053]. 
	Lall et al. teaches more specifically a method and composition for nutritional therapy in animals following stress or illness, where administering MCTs treats an animal by helping animals quickly regain the energy lost in stress generating situations (e.g., frailty in sick animals), and help put energy back into stress animals. See [0051] and [0057].
Lall teaches improved nutrient compositions that will reduce recovery time for animals that have had stress placed on them from various sources. It teaches that composition for improving the outcome of animals undergoing medical treatments of drugs, antibiotic therapy, surgery or other forms of stress would be a significant advancement in the art. [0040].  It teaches administration of  vitamins and minerals work together in a synergistic manner and are essential to life by working in many biochemical functions, thereby contributing to normal and overall health. [0035].
Lall teaches improved nutrient compositions that will reduce recovery time for animals that have had stress placed on them from various sources. It teaches that composition for improving the outcome of animals undergoing medical treatments of drugs, antibiotic therapy, surgery or other forms of stress would be a significant advancement in the art. [0040].
	Lall et al provides administration of probiotics and prebiotics, glutamine with electrolytes, glucose and medium chain triglycerides, along with vitamins and minerals in effective amounts to animals that are exhibiting stress. It is expected that this invention will benefit stressed or sick animals by effective rehydration, correcting bacterial imbalances, adding additional energy to the animal, improve the immune system and allow drug or antibiotic therapy a chance to work more effectively. This will result in shorter recovery times for animals under stress or being treated for specific diseases or conditions such as surgery. [0041].
Jing-Fen Jin et al. teaches the optimal choice of medication administration route regarding intravenous, intramuscular, , and subcutaneous injection.  Intravenous (IV), intramuscular (IM), and subcutaneous (SC) are the three most frequently used injection routes in medication administration. Comparative studies of SC versus IV, IM versus IV, or IM versus SC have been sporadically conducted, and some new findings are completely different from the dosage recommendation as described in prescribing information. However, clinicians may still be ignorant of such new evidence-based findings when choosing treatment methods.  (Abstract).
Jing-Fen Jin et al. teaches that intravenous (IV), subcutaneous (SC), and intramuscular (IM) are three most frequently used injection routes in medication administration. IV injection is the introduction of a medication into the veins using a needle, and it is used when rapid absorption is called for, when fluid cannot be taken by mouth, or when the medication to be administered is too irritating to be injected into the skin or muscles. SC injection is administered as a bolus into the subcutis. IM injection is the technique used to deliver a medication deep into the muscles, allowing the medication to be absorbed into the bloodstream quickly. Prescribing information for some medications notes that they can be injected via one or more routes (for example , epinephrine can be delivered by IV, IM, or SC route), while prescribing information for the majority of injectable medications only describes one injection route. (Introduction (1st para).
Jin et al  teaches subcutaneous injection better than IV.
Jin et al. teaches that  “SC better than IV” involves trastuzumab, rituximab, antitumor necrosis factor medications, bortezomib, amifostine, recombinant human granulocyte-macrophage colony-stimulating factor, granulocyte colony-stimulating factor, recombinant interleukin-2, immunoglobulin, epoetin alfa, heparin, and opioids. “SC better than IM” involves interferon-beta-1a, methotrexate, human chorionic gonadotropin, hepatitis B immunoglobulin, hydrocortisone, and morphine. Safety, efficacy, patient preference, and Pharmacoeconomics are four principles governing the choice of injection route. Safety and efficacy must be the preferred principles to be considered (example , epinephrine should be given intramuscularly during an episode of systemic anaphylaxis). “IV better than SC” involves ketamine, vitamin K1, and abatacept. With respect to insulin and ketamine, whether IV has advantages over SC is determined by specific clinical circumstances. “.Besides the principles, the following detailed factors might affect the decision: patient characteristics-related factors (body mass index, age, sex, medical status for example , renal impairment, comorbidities], personal attitudes toward safety and convenience, past experience, perception of current disease status, health literacy, and socioeconomic status), medication administration-related factors (anatomical site of injection, dose, frequency, formulation characteristics, administration time, indication, flexibility in the route of administration), and health care staff/institution-related factors (knowledge, human resources).(Results Pages 925 and lines 1-3 on page 926)).
Bortezomib 
Jin et al. teaches that Bortezomib is indicated for treating relapsed multiple myeloma and mantle cell lymphoma. The two most significant bortezomib-related issues include peripheral neuropathy and the IV route required for its administration. In January 23, 2012, the US Food and Drug Administration (FDA) approved a supplemental new drug application for Velcade® (bortezomib); which had updated the label to include the SC method of administration in all approved indications. An updated survival analysis of a randomized Phase III study showed that SC bortezomib was associated with comparable efficacy regarding time to progression, progression-free survival and overall survival, and significantly lower rates of peripheral neuropathy compared with IV bortezomib. 
Jin et al. teaches In the Phase III MMY-3021 study,25 response rates were 52% and 57% with SC and IV bortezomib, respectively, in patients with creatinine clearance (CrCl) >50 mL/min, and 53% and 31% in patients with CrCl of 20–50 mL/min. Clinical benefit of bortezomib in terms of renal impairment reversal (to CrCl >60 mL/min) was reported in 30% of patients receiving SC bortezomib and 15% of patients receiving IV bortezomib. Long-term outcomes were similar with SC and IV bortezomib in patients with CrCl >50 mL/min (median time to progression 9.7 months and 9.8 months) and with SC bortezomib in patients with CrCl of 20–50 mL/min (10.5 months). It indicates that SC bortezomib is more suitable than IV bortezomib for patients with renal dysfunction.   (Last para, right col. page 926 cont. to page 927)See Table 1. 

Resolving the level of ordinary skill in the pertinent art.

It would have been obvious to one skilled in the art at the time the invention was filed will have option to administer the composition of claimed invention via subcutaneous administration. The route of administration would have been obvious to one skilled in the art. . One skilled in the art can decide which route will be the best for a given condition of patient and would consider applying the composition as needed for the treatment. The references teach formulations and methods for reducing or preventing stress-related weight loss by using medium-chain triglyceride (MCT) oil as the active agent. The methods include subcutaneously administering the formulation are known. Motivation is provided by Jin et al.  by findings that clinical benefit of bortezomib in terms of renal impairment reversal (to CrCl >60 mL/min) was reported in 30% of patients receiving SC bortezomib and 15% of patients receiving IV bortezomib. Long-term outcomes were similar with SC and IV bortezomib in patients with CrCl >50 mL/min (median time to progression 9.7 months and 9.8 months) and with SC bortezomib in patients with CrCl of 20–50 mL/min (10.5 months). It indicates that SC bortezomib is more suitable than IV bortezomib for patients with renal dysfunction.   (Last para, right col. page 926 cont. to page 927)See Table 1. 
Jen et al. teaches that subcutaneous (SC)  administration of bortezomib is more suitable than intravenous ( IV) bortezomib for patients with renal dysfunction.
A person skilled in the art at the time the invention was filed would consider subcutaneous administering MCT because of unexpected results as taught by jin et al.  The details were cited above so not repeated here. Jin et al. teaches that  “SC better than IV” involves trastuzumab, rituximab, antitumor necrosis factor medications, bortezomib, amifostine, recombinant human granulocyte-macrophage colony-stimulating factor, granulocyte colony-stimulating factor, recombinant interleukin-2, immunoglobulin, epoetin alfa, heparin, and opioids. “SC better than IM” involves interferon-beta-1a, methotrexate, human chorionic gonadotropin, hepatitis B immunoglobulin, hydrocortisone, and morphine. Safety, efficacy, patient preference, and Pharmacoeconomics are four principles governing the choice of injection route.
 Pan et al. teaches that goal of regular ingestion is to provide the animal with a regular and consistent dose of the composition or the direct or indirect metabolites that result from such ingestion. Such regular and consistent dosing will tend to create constant blood levels of the components of the compositions or their direct or indirect metabolites. Thus, regular administration can be once monthly, once weekly, once daily, or more than once daily. Similarly, administration can be every other day, week, or month, every third day, week, or month, every fourth day, week, or month, and the like. Administration can be multiple times per day. [0068], [0069] and [0070]. 
It would have been obvious to one skilled in the art at the time the invention was filed when stress level remains substantially similar, by administering the dose and its duration as-needed or as-desired basis of varying or regular frequency as taught by Pan et al. Lall et al. teaches more specifically a method and composition for nutritional therapy in animals following stress or illness, where administering MCTs treats an animal by helping animals quickly regain the energy lost in stress generating situations (e.g., frailty in sick animals), and help put energy back into stress animals. [0051] and [0057].

Claim 26 is drawn to broad range of ingredients. It is drawn to a method for reducing or preventing stress-related or drug induced weight loss in an animal, the method comprising subcutaneously injecting into an animal in need thereof over a period of time between two seconds and two minutes a formulation consisting of between about 0.1 ml sterile pure medium-chain triglyceride oil/kg animal weight and about 15 ml sterile pure medium-chain triglyceride oil/kg animal weight in an effective amount to reduce or prevent stress-related or drug induced weight loss in the animal. All other claims are now depending on claim 26.  
Pan teaches administration of MCT. [0043]. Amounts and dosage for administration of the composition to an animal depends on the size, condition, age and other factors. The invention of Pan applies Pan et al. animals.  A person skilled in the art would find appropriate dosages, duration, and method of administration depending on condition and severity of the diseases. 

Instant invention as claimed would have been obvious to one skilled in the art for reasons cited in this office action. 
The data as provided in the specification does not commensurate with the scope of the claims. 

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Response to Remarks
Applicants response filed on 03/03/2022 is acknowledged.   Applicants arguments were fully considered but were not found persuasive.  Applicants argued that Lall teaches oral administration and not subcutaneous formulation.   Examiner respectfully disagrees because the rejection was not based on anticipation, it is obviousness rejection.  Specification does not describe claimed invention.  Prior are teaches subcutaneous injections and advantages of. No unexpected results were note. Since claims were amended new references was added, the arguments do not apply on this office action. 
It appears that appellant’s arguments are against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

Previously, support for amendments in claim 1 was referred to lines 26-29, page 3 of instant specification. However, for record Lines 26-30 on page 3 (last para on page 3) does not contain “sterile” which was included in the amendments of claim 1. The “Sterile” formulations are disclosed in Specification for example in [0086], [0091] and in examples. 

Election of Species

Previously, Applicants elected group I: “reducing stress-related weight loss” as the specific method, “surgery” as the action causing stress; and the formulation of claim 14 as the complete formulation containing one specific MCT oil (triglyceride). 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627